Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on s has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 26 recites “a cryo-device fluidly connected to each heat exchanger coil by an individual supply line such that the pressurized mixed phase cryogen is delivered individually and independently to each cryo-device” which is considered to be new matter.  Applicant does not have support for such a 

Claim 27 recites “a cryo-device fluidly connected to each heat exchanger coil by an individual supply line such that the pressurized mixed phase cryogen is delivered individually and independently to each cryo-device” which is considered to be new matter.  Applicant does not have support for such a recitation in the specification. While the specification does discuss the possibility of multiple ports or coils, there is no specific language for what the configuration is.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 6-15, 21-23, 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a heat exchanger venting system configured to conduct the used cryogen away from eh return line” but the claim has already required a heat exchanger venting system.  For the purpose of examination this limitation is considered to be the heat exchanger venting system.
Claims 6-15, 21-23, 25-28 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littrup (US PG Pub 20050261753), hereinafter referred to as Littrup and further in view of Longsworth (US Patent No. 5452582), hereinafter referred to as Longsworth and further in view of Abboud (US Patent No. 8361059), hereinafter referred to as Abboud.
With respect to claim 1, Littrup teaches a cryogenic system comprising (Figure 1):
a reservoir containing a liquid cryogen (reservoir 240 with liquid nitrogen, paragraph 47)
a heat exchange cool coil immersed in the liquid cryogen (heat exchanger 242, paragraph 47 can be considered a coil), wherein the liquid cryogen is supplied to the sub-cooling coil and is cooled under pressure to produce a pressurized mixed phase cryogen within the heat exchange coil (cryogenic generator 246 supplies pressurized fluid to the heat exchanger that can be just below the critical point, paragraph 46-47 which results in nitrogen being provided under near critical conditions which means there would be some mixed phase, paragraph 32); and a cryo-device fluidly connected to the heat 
a return line for conducting used cryogen away from the cryo-device (cryogen flows away from the cold tip, paragraph 51 which would require a return line), wherein the return line conducts the used cryogen to a venting system (vent 204).

Littrup does not teach the vent is a heat exchange venting system, the heat exchanger venting system to conduct the used cryogen away from the return line, wherein the heat exchanger venting system is configured to warm the cryogen that is collected from the return line, and to vent the warmed used cryogen from the cryogenic system.

Longsworth teaches that after cooling the end of a cryoprobe the liquid and/or gas cryogen is passed from the end of the cryoprobe back through a return path back to a capillary tube which provides cooling to the incoming stream in a heat exchanger and thus is a heat exchanger (Column 3, lines 50-60).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the heat exchanger venting system to include heat exchange between any returning liquid from the tip of the cryoprobe as taught by Longsworth such that it would provide pre-cooling to the incoming fluid to the cryoprobe thus providing the outgoing fluid at ambient temperature and eventually evaporated before venting in Littrup since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing heat exchange to boil any remaining liquid coolant would reduce the amount of cooling needed from the reservoir of Littrup for the feed and thus reduce the necessary coolant amount in the reservoir.  Thus the return line would end where the heat exchanger begins, connecting the tip to the heat exchanger.

Littrup does not teach at least one pressurized gas cryogen supply including a pressurized cryogen cylinder for supplying the pressurized cryogen to the heat exchange coil.


Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Abboud provided the gas return line with a compressor and tank (which is a cylinder) for storing the used cryogen of Littrup so it can then be returned to the cryoprobe so that the refrigerant which would reduce the amount of required refrigerant for the system.  The supply tank which stores the compressed fluid would be a pressurized gas cylinder.


With respect to claim 6, Littrup teaches a chamber disposed at a distal tip of the cryo-device (cold tip 228), wherein the return line axially extends a first distance into the boiling chamber, and the supply line axially extends a second, longer distance into the boiling chamber, such that the supply line terminates nearer to the distal tip of the cryo-device than the return line (as seen in the figure the return line does not extend as far into the end chamber as the supply line).

While it would be understood that Littrup likely has a boiling chamber at the end of the tip as the fluid passes from liquid to gas (Figure 2B) as it passes through the cold tip, Littrup does not teach this explicitly.

Abboud teaches that the liquid cryogen in a cryosurgical device boils at the tip (Column 7, lines 25-26).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed based on the teaching of Abboud for the chamber of Littrup to be a place where boiling of the cryogen takes place since it has been shown that combining prior art elements is obvious whereby it would have been obvious to have the liquid nitrogen boil at the tip to provide a desired amount of heat transfer between the cryogen and the tip.

Littrup teaches a wherein the return line further the used cryogen to a heat exchanger venting system to warm the cryogen prior to release to the atmosphere (vent 204 and flow impedance vents the system at ambient conditions, paragraph 51).

Littrup does not teach that the heat exchanger venting system evaporates the cryogen.  It should be noted that Littrup does teach that when the cryogen is vented it is at ambient condition.

Longsworth teaches that after cooling the end of a cryoprobe the liquid and/or gas cryogen is passed from the end of the cryoprobe back through a return path back to a capillary tube which provides cooling to the incoming stream in a heat exchanger and thus is a heat exchanger (Column 3, lines 50-60).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the heat exchanger venting system to include heat exchange between any returning liquid from the tip of the cryoprobe as taught by Longsworth such that it would provide pre-cooling to the incoming fluid to the cryoprobe thus providing the outgoing fluid at ambient temperature and eventually evaporated before venting in Littrup since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing heat exchange to boil any remaining liquid coolant would reduce the amount of cooling needed from the reservoir of Littrup for the feed and thus reduce the necessary coolant amount.


With respect to claim 7, Littrup as modified wherein the cryo-device is a cryoprobe (paragraph 32).

With respect to claim 11, Littrup as modified does not teach wherein the at least one pressurized gas cryogen supply further comprises two or more pressurized cryogen cylinders linked together in parallel.

Littrup does teach that the cryogen-generator comprises two (512-1/512-2) storage areas in parallel.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided when using the system of Littrup as modified by Baust to have a second cylinder in parallel based on the teaching of Littrup so as to increase the capacity such that if one becomes empty it can be refilled without losing capacity by using the other one.

With respect to claim 12, Littrup as modified does not teach wherein the at least one pressurized gas cryogen supply includes a low pressure cryogen supply (upstream of the pressurization system where the cryogen is delivered is the low pressure cryogen supply) and a compressor for pressurizing the pressurized cryogen (the compressor as modified based on Abboud).

With respect to claim 13, Littrup as modified teaches wherein the liquid cryogen contained within the reservoir is nitrogen (LN2 is in the reservoir as shown in the figure).


With respect to claim 14, Littrup does not teach at least one sensor for monitoring the temperature of the pressurized mixed phase cryogen output from the heat exchange coil.

Abboud teaches that thermocouples can be placed within the catheter to as to provide useful feedback or emergency control functions (column 4, line 60-63).



With respect to claim 15, Littrup as modified does not teach a control center including a computer-readable storage medium which, when executed by a computing device, causes the computing device to carry out:  receiving feedback from the at least one sensor; and based on the feedback controlling the flow rate of the pressurized mixed phase cryogen.

Abboud teahces that a control microprocessor is used to control a pressure regulator which controls the flow rate of the coolant provided to the inlet of the medical device which can be responsive to signals including from feedback from the thermocouple (Column 6, lines 55-65).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided as taught by Abboud as microprocessor in Littrup that is responsive to feedback from the thermocouple of Littrup as modified that measures the temperature of the cryogen passing between the reservoir and the cryoprobe so as to adjust and maintain the flow rate of coolant to a desired level since it has been shown that combining prior art elements is obvious whereby providing feedback control is an old and well known way of providing the necessary cooling to a medical device in a cryogen system to ensure the required cooling is met for the system.  Maintaining the flowrate to the cryoprobe would be controlling the flow rate output form the heat exchange coil.



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littrup/Longsworth/Abboud and further in view of Dobak et al (US Patent No. 5910104), hereinafter referred to as Dobak.

With respect to claim 8, Littrup teaches an enclosure in which the reservoir is disposed (as the reservoir is contains liquid nitrogen, it would have to have an enclosure, otherwise there would be no liquid nitrogen in it).



Dobak teaches that to pass fluid to a cryosurgical instrument (Figure 3) an umbilical cord (18) which has the supply line is used which connects to a probe handle (12) which extends from a probe sheath (which is a shaft) which has an outer shroud (23) (Column 7, line 7-14).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the cryoprobe of Littrup to have been connected to the reservoir with a probe that has a sheath around the shroud extends from a probe handle connected to an umbilical cord which connects to the fluid source (the reservoir) as taught by Dobak all of which encase the supply line so as to deliver fluid from the reservoir to the cryoprobe since it has been shown that combining prior art elements to yield predictable results is obvious whereby the actual design of a cryosurgical probe is old and well known and one such as Dobak would have been chosen for a known and reliable device.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littrup/Longsworth and further in view of Oswalt et al. (US Patent No. 4850201), hereinafter referred to as Oswalt.  

Littrup does not teach a plurality of heat exchange coils immersed in the liquid cryogen to cool a cryogen, wherein the pressurized cryogen gas is supplied to each heat exchanger coil and wherein the pressurized cryogen gas is cooled in each coil to produce a pressurized mixed phase cryogen.

Oswalt (Figure 1) teaches that a fluid is input into a heat exchanger (23) and that coils in parallel are used to provide the heat exchange with the tank (6) that the fluid in the coils is in heat exchange with (Column 3, lines 19-24, Column 4, lines 10-15).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided multiple heat exchange coils that the cryogen which is being cooled in reservoir is cooled in since it has been shown that combining prior art elements to yield predictable Is obvious whereby providing parallel heat exchange coils would allow for a large volume of heat exchange within the reservoir through the use of the parallel coils and would also provide for a more uniform temperature within the reservoir by having the cooling of the reservoir more evenly distributed across the tank.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littrup/Longsworth/Abboud and further in view of Tamura et al. (US Patent No. 5293750), hereinafter referred to as Tamura.

With respect to claim 22, Littrup does not teach one or more pressure regulators on a cryogen gas input line configured to adjust a pressure of the incoming pressurized cryogen supplied to the heat exchange coil.

Tamura (Figure 1) teaches that for a gas being (32) being fed for cooling (24) in a reservoir that a negative pressure governor (18) on the outflow line from the tank of fluid upstream of the reservoir (Column 4, lines 1-21).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided a negative pressure governor on the feed line to the submerged heat exchanger of Littrup based on the teaching of Tamura since it has been shown that combining prior art elements to yield predictable results is obvious whereby the governor would prevent a negative pressure of said gas in the flow line.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littrup/Longsworth/Abboud and further in view of Rampersad et al. (US Patent No. 6640552), hereinafter referred to as Rampersad.

With respect to claim 23, Littrup does not teach an ultra-cold refrigeration system configured to cool the reservoir, wherein the ultra-cold refrigeration system is capable of cooling the liquid cryogenic from -10 C to -218 C.

Rampersad teaches that to keep a tank of fluid at cryogenic temperatures that a cryocooler (7) is used which cools a fluid that I used to maintain the temperature of the tank of fluid (Column 3, lines 15-40).  The fluid being used for cooling the tank is below 30 to 50 K (Column 3, lines 1-2)

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Rampersad to have provided a cryocooler and associated heat exchange circuit in Littrup in order to maintain the temperature of the reservoir at the required temperature so that it can continue to be able to provide the cooling needed.  A cryo-cooler can be considered to be an ultra-cold system as best understood as it provides cryogenic temperatures and would be capable of providing the liquid to be cooled through those temperatures.


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littrup/Longsworth/Abboud and further in view of Teixeira (US PG Pub 20040016768), hereinafter referred to as Teixeira.

With respect to claim 25, Littrup does not teaches a multi-component cryogenic system wherein the multi-component cryogen system with a cryogen connection (the line from the heat exchanger to the tip).

Littrup does not teach a cryogen cart, a control console, a one or more connection lines to connect the control console and cryogen cart, wherein the connection lines include an electric connection and a communication connection between the cryogen cart and the control console.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have provided the cryogen system of Littrup on a cart with an external control module which is fed instructions by an electrical connection and is in communication with the cart via a communication connections since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the cart would allow the system to be portable giving more flexibility of use and providing the connection lines would allow for control of the system by the user.



Allowable Subject Matter
Claims 9 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  While claims 26-27 are not rejected in view of the prior art they are not considered allowable due to the presence of new matter.

Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. 

Applicants argues page 8-9 that the specification provides support for claims 26 and 27, but this is not found persuasive.



Applicant argues (pages 11-12) that Abboud teaches the opposite configuration of the claims because Abboud presents ‘the low pressure return line from the vacuum scavenging system’ and ultimately to the ‘compressor’ and then supply tank’ which is the opposite configuration.  This is not persuasive.

The supply tank is refilled using the compressor and thus the supply tank is a pressurized cylinder which allows the system to produce the fluid needed.  Thus it would be obvious to have provided a compressor to compressor fluid and provide it to a supply tank of Littrup as the cryogen generator, which is the configuration described by both Abboud and the claim language.
	Applicant’s remaining arguments moot as they all are drawn claim 1 being non-obvious, which examiner maintains is obvious in view of the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/Primary Examiner, Art Unit 3763